Citation Nr: 1129450	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  08-25 761	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left knee disorder.

2.  Whether new and material evidence has been received to reopen the claim of service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for a right knee disorder.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the RO.

The Board remanded these matters to the RO in December 2010 for further development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for right and left knee disorders are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of service connection for degenerative joint disease of the right knee in an August 2006 rating decision; he was notified of the decision and apprised of his appellate rights, but did not timely appeal.

2.  The RO denied the Veteran's claim of service connection for degenerative joint disease of the left knee in an August 2006 rating decision; he was notified of the decision and apprised of his appellate rights, but did not timely appeal.

3.  The evidence received since the August 2006 rating decision is new and raises a reasonable possibility of substantiating the claim of service connection.

4.  The evidence received since the August 2006 rating decision is new and raises a reasonable possibility of substantiating the claim of service connection.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for a right knee disorder.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).

2.  New and material evidence has been received to reopen the claim of service connection for a left knee disorder.  38 U.S.C.A. §§ 5103-5103A, 5107, 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the Veteran's claim of service connection for a right knee and left knee disability and remands it for further development.  As such, no discussion of VA's duties to notify and assist is necessary.

The RO initially denied the Veteran's claim of service connection in an August 2006 rating decision on the basis that the claimed knee disabilities were was not incurred in or related to service.  He was notified of this decision by means of a letter dated in August 2006, but did not appeal in a timely fashion.  38 U.S.C.A. § 7105 (2010).  

Following notification of an initial review and adverse determination by the RO, an NOD must be filed within one year from the date of notification thereof; otherwise, the determination becomes final and is not subject to revision except on the receipt of new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Moreover, in Hodge v. West, the Federal Circuit stressed that under the regulation new evidence could be material if that evidence provided "a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  
Hodge v. West, 155 F.3d. 1356, 1363 (Fed. Cir. 1998).

The evidence available at the time of the August 2006 rating decision consisted of service treatment records (STRs); a report of VA examination; written statements from Dr. P and Dr. L, and various lay statements.  

The Veteran seeks to reopen his claims of service connection.  The evidence added to the record includes copies of treatment records and written statements in support of his claims.

The Board notes that the Veteran is competent to testify in regard to the onset and continuity of symptomatology for the claimed disabilities.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).

That evidence is found to be new and to bear directly on the question of whether the knee conditions are due to injuries sustained by the Veteran while on "jump status" in service.  The lay assertions are credible for the purpose of reopening and raise a reasonable possibility of substantiating the claim.  As such, new and material evidence has been submitted to reopen the claim.

The adjudication of the Veteran's claim does not end with a finding that new and material evidence has been submitted, nor is a grant of service connection assured.  Once a claim is reopened, VCAA provides that the Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A.

Here, as noted, the Board is requesting additional development with respect to the claims of service connection.


ORDER

As new and material evidence has been received to reopen the claim of service connection for a right knee disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.

As new and material evidence has been presented to reopen the claim of service connection for a left knee disorder, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

The STRs reflect that the Veteran had a left knee condition (ligament injury and gunshot wound) prior to his entry into service.  (See November 1965 and December 1966 STRs).  A September 1966 knee examination revealed no thigh atrophy, ligaments instability, crepitation, locking or clicking.

A January 2006 VA examination showed findings of degenerative joint disease of the left knee.  The examination did not address the right knee.  

In a written statement from Dr. L. opined that the knees were rehabilitated prior to entry into service and made worse by training and exercises during service.  

Prior to arranging for the Veteran to undergo another VA examination, the RO should obtain any outstanding VA medical records and pertinent private records that are not already associated with the claims folder.

The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the reopened claims are REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After securing any necessary release forms, with full address information, the RO should take all indicated action in order to obtain copies of any outstanding records referable to treatment rendered the Veteran for his claimed knee conditions.  All records and/or responses received should be associated with the claims folder.  If any VA or private records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Then, the RO should schedule the Veteran for a VA examination(s) in order to determine the nature and likely etiology of the claimed degenerative joint disease of the knees.  The claims folder and a copy of this remand must be made available to the examiner for review.   

Based on a review of the claims file and the results of the examination, the examiner should render an opinion as to whether any current knee disability including that due to degenerative joint disease is due to an injury or trauma including any sustained while on "jump status" or other event of the Veteran's period of active service.     

A complete rationale must be provided for all opinions rendered.  If the examiner(s) finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope for a medical professional conversant in VA practices.

3.  After completing all indicated development, the RO should readjudicate the reopened claims in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative with a fully responsive Supplemental Statement of the Case and afford them with the appropriate opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


